Citation Nr: 1211045	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  09-40 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel







INTRODUCTION

The Veteran served on active duty from July 1967 to November 1969 and from December 1974 to February 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Augusta, Maine.  The claims file was subsequently transferred to the Regional Office in Detroit, Michigan (RO).  

The issue of entitlement to service connection for ischemic heart disease has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran seeks entitlement to service connection for diabetes mellitus, type II, claimed as secondary to Agent Orange exposure in Vietnam.   

VA treatment records associated with the claims file reveal diagnoses of diabetes mellitus.  A March 2007 VA treatment record found increased glucose and obesity.  The Veteran weighed 297 pounds at the time.  The examiner indicated that the Veteran's glycosylated hemoglobin (A1c) was above the normal range, was very overweight, had poor activity levels, and no diet plan.  The examiner prescribed a low dose of glypizide.  

A July 2007 VA treatment record diagnosed diabetes and instructed that the Veteran continue 2.5 milligrams (mg) of glypizide daily.  The Veteran weighed 248 pounds at the time, and he was instructed to adhere to both his medication regimen and a healthy lifestyle, consisting of good nutrition and regular, aerobic exercise.  

A November 2007 VA treatment note diagnosed obesity and diabetes mellitus "diet controlled and monitor in 6 months."  This treatment note continued to list 5 mg of glypizide among the Veteran's active outpatient medications, noting that the prescription was issued in March 2007, last filled in June 2007, and set to expire in March 2008, although the prescription was indicated to be on "hold" status.  

In a March 2008 VA outpatient treatment record, obesity and diabetes mellitus were diagnosed noting "diet controlled and monitor in 6 months."  This treatment note continued to list 5 mg of glypizide among the Veteran's active outpatient medications, noting that the prescription was issued in March 2007, last filled in June 2007, and set to expire in March 2008, although the prescription was still indicated to be on "hold" status.  

The Veteran was then afforded a VA diabetes mellitus examination in April 2008.  However, upon review of the examination report and the medical evidence of record, the Board finds that the April 2008 VA diabetes mellitus examination report is inadequate upon which to base an appellate decision.  Specifically, the VA examiner indicated that the Veteran "went for a routine physical and was told that he had [diabetes mellitus].  He was started on glypizide and in 3 months he had exercised and lost 95 lbs. of wieght [sic] he was taken off the medication."  The examiner noted that the Veteran's course was "stable" since onset and that his current treatment was diet alone, with no medication.  The Veteran weighed 195 pounds at this time.  The examiner concluded that the Veteran did not have diabetes because, although high blood sugar was diagnosed, he lost 98 pounds of weight and was not on any medication since June 2007.  The examiner also noted that the Veteran had no end organ damage and no renal, neurological, or cardiac problems.  Furthermore, the Veteran's A1c was 5.0, his creatinine was 0.9, and his uric acid was normal.

Although the April 2008 examination report reflected that the VA examiner reviewed the Veteran's claims file, it indicated that the Veteran was not on any medication to control his diabetes since June 2007, although a July 2007 VA treatment note explicitly instructed the Veteran to continue 2.5 mg of glypizide 

daily.  As VA treatment notes dated subsequent to June 2007 and associated with the claims file at the time of the April 2008 examination clearly showed a diagnosis of diabetes and a prescription for glypizide, it is not clear that all of the service treatment records pertinent to the Veteran's claim were reviewed and considered in the VA examiner's April 2008 opinion.

The requirement of a current disability is met when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  The April 2008 VA examiner was not clear as to whether the prior indications of diabetes mellitus were mere misdiagnoses or whether diabetes mellitus had resolved prior to the time of the April 2008 examination.  Accordingly, a new VA examination must be conducted. 

In addition, VA treatment records dated subsequent to the April 2008 VA examination continued to diagnose diabetes mellitus.  Specifically, a July 2008 treatment note diagnosed diabetes, although it was noted that the Veteran was "doing well" and without the need for glypizide because he had lost weight.  He was not prescribed any medication to treat diabetes, but rather instructed to "continue diet and exercise."

In a July 2009 VA VA outpatient treatment record, the examiner indicated that

When the [Veteran] first came to me he had the diagnosis of diabetes from his civilian doctor and was on glipizide.  He has lost a lot of weight through diet and exercise and now no longer needs meds and glucose and [A]1c normal -- told to get records of his numbers when he was diagnosed originally.  [The Veteran] describes the problem as being of mild to moderate severity, occurring intermittently to constantly, associated with no symptoms, exacerbated by excessive weight and dietary fat and inactivity and relieved by diet and exercise.  The chronic medical problems are otherwise stable and under good control.

The examiner listed diabetes mellitus, type II, among the Veteran's active problems.  The Veteran's weight was 225.4 pounds, his glycosylated hemoglobin was 5.1, his glucose was 95, and his creatinine was 0.8.

As the April 2008 VA diabetes mellitus examination is inadequate upon which to base an appellate decision, a new VA examination must be provided which adequately addresses the medical evidence of record.  See Barr, 21 Vet. App. at 311 (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for diabetes mellitus or elevated glucose.  The Veteran must be asked to complete a separate VA Form 21- 4142 for any private physician or source of treatment he may identify.  The RO must then obtain all identified records.  All attempts to secure this evidence must be documented in the claims file by the RO.  Regardless of the Veteran's response, the RO must attempt to obtain all pertinent VA medical records subsequent to September 2009.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he 

is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded an appropriate VA examination to determine the etiology of any diabetes mellitus, type II, found.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed.  The claims file and all records on Virtual VA be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Following a review of the service and post-service medical records, and with consideration of the Veteran's statements, the examiner must provide the etiology of any diabetes mellitus, type II, found.  If diabetes mellitus is not found on examination, the examiner must provide an opinion as to whether diabetes mellitus, type II, was medically shown at any time during the period of appeal, from August 15, 2007, to the present.  Specifically, the examiner is asked to comment upon the diagnoses of diabetes rendered in July 2007, November 2007, March 2008, July 2008, and July 2009.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, 

the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed. 

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



